Title: From Thomas Jefferson to Robert Smith, 20 August 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Aug. 20. 07.
                        
                        Mr. Appleton the writer of the inclosed letter was well known to me at Paris, but not as a man of business.
                            He was young, handsome and devoted to pleasant pursuits. he is now probably 45. and has since been in business, but with
                            what qualifications or success I know not. he was our Consul at Calais, his brother is our Consul at Leghorn, & his
                            father is (if living) a respectable merchant at Boston. all this leaves still room for enquiry whether he is fit for your
                            agent. while on the subject, if you should be on the lookout, it may be worth your while to enquire after a Colo. Dowse
                            (of the same town with Fisher Ames) he is a scientific navigator, has made voyages to the E. Indies, is a sensible &
                            most upright man, a little too much wrapt up in religious reveries. he has been most firm in his republicanism through all
                            the storms & trials which those sentiments have been exposed to in that state. I write all this from my own knolege of
                            him: but I do not know he would accept the place & quit the retirement in which he has now been several years.
                        I inclose you the copy of a letter I wrote mr Fulton. I wait his answer as to the submarine boat, before I
                            make you the proposition in form. the very name of a corps of submarine engineers would be a defence. mr Nicholas & his
                            family left this neighborhood in health the day I arrived in it. We do not give up the hope of seeing mrs Smith &
                            yourself here. I salute you with affection & respect.
                        
                            Th: Jefferson
                            
                        
                    